Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches generating animated avatars according to an audio signal by extracting audio music features and determining corresponding joint movements for the avatars (see, for example Boch et al. and Challinor et al.)  Other claim features, such as Gaussian distribution and neural networks, are also known in the area of avatar animation with sound synchronization.  In the context of each of independent claims 1 and 23 as a whole, however, the prior art does not teach a method comprising receiving a first audio signal and extracting a first high-level audio feature from the first audio signal, extracting a first latent audio feature from the first high-level audio feature, in response to determining that the first latent audio feature indicates that the first audio signal corresponds to a first beat, obtaining a first joint angle distribution matrix according to the first latent audio feature, wherein the first joint angle distribution matrix comprises a plurality of Gaussian distribution parameters, and the Gaussian distribution parameters correspond to a plurality of joint points on an avatar, in response to determining that the first latent audio feature indicates that the first audio signal corresponds to a first music, obtaining a plurality of designated joint angles corresponding to the joint points based on the first joint angle distribution matrix, and adjusting a joint angle of each of the joint points on the avatar according to the designated joint angles.  Thus the subject matter of claims 1 and 23 is allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mochizuki (U.S. Patent Application Publication No. 2003/0179204); Method and apparatus for computer graphics animation.
Beier (U.S. Patent Application Publication No. 2003/0227453); Method, system and computer program product for automatically creating an animated 3-d scenario from human position and path data.
Zhou (U.S. Patent Application Publication No. 2008/0309664); Mesh puppetry.
Kipman (U.S. Patent Application Publication No. 2010/0302253); Real time retargeting of skeletal data to game avatar.
Boch (U.S. Patent Application Publication No. 2011/0306398); Prompting a player of a dance game.
Shuster (U.S. Patent Application Publication No. 2013/0176442); Digital media enhancement system, method, and apparatus.
Challinor (U.S. Patent No. 9,358,456); Dance competition game.

Bradski (U.S. Patent Application Publication No. 2016/0026253); Methods and systems for creating virtual and augmented reality.
Siddique (U.S. Patent Application Publication No. 2016/0210602); System and method for collaborative shopping, business and entertainment.
Hingorani (U.S. Patent Application Publication No. 2018/0214777); Augmented reality rhythm game.
Callegari (U.S. Patent Application Publication No. 2019/0371031); Virtual skeleton based on computing device capability profile.
Bradski (U.S. Patent Application Publication No. 2019/0094981); Methods and systems for creating virtual and augmented reality.
Amer (U.S. Patent Application Publication No. 2019/0304157); Artificial intelligence in interactive storytelling.
Tadi (U.S. Patent Application Publication No. 2019/0155386); Systems, methods, apparatuses and devices for detecting facial expression and for tracking movement and location in at least one of a virtual and augmented reality system.
Wedig (U.S. Patent Application Publication No. 2019/0362529); Skeletal systems for animating virtual avatars.
Ebrahimi (U.S. Patent Application Publication No. 2022/0026920); Light weight and real time slam for robots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613